Citation Nr: 1548493	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for left knee arthritis, to include as secondary to service-connected disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for headaches, to include as secondary to service-connected disability.

5. Entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for hypertension, PTSD, abnormal headaches, and left knee arthritis.  

This matter further comes before the Board from a January 2015 rating decision in which the RO denied service connection for a kidney condition.  Although the Veteran filed a timely notice of disagreement, in March 2015, with the RO's January 2015 denial of service connection for kidney condition, a statement of the case (SOC) has yet to be issued on that issue.  Thus, that issue must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to PTSD; for left knee arthritis; for headaches; and for a kidney condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's hypertension was not first diagnosed until many years after his active duty service, and is not related in any way to such service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2010.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his hypertension may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claim for service connection for hypertension, while there is competent medical evidence of a current disability, there is no indication in the record, to include no competent evidence of record (other than the Veteran's lay assertions, which have been non-specific in this regard) showing that hypertension may somehow be related to service.  Thus, the Board concludes that a VA examination regarding the Veteran's hypertension claim is neither necessary nor warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

The Board also finds VA has obtained all identified and available service and post-service treatment records for the Veteran.  As explained above, a VA examination is not necessary in this matter.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Factual Background

Service treatment records (STRs) show no report or finding of hypertension.  On a separate examination in September 1966, the Veteran's blood pressure reading was 114/72.  On a dental health record dated in October 1966, the Veteran responded "no" to the questions of whether he ever had heart trouble and whether a physician had ever told him he had high blood pressure.   

VA treatment records showed that in February 2014, the Veteran reported taking hypertensive medications and that his blood pressure was usually running in the high 150s.  His active problem list/past medical history included, for the first time, a notation of benign hypertension.  The assessment included hypertension, and that he was to continue taking medication.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, such as hypertension, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the Veteran has been diagnosed with and treated for hypertension; thus, he has a current disability.  However, STRs show no report or finding of hypertension, and there has been no competent evidence showing that hypertension was shown during the first post-service year, nor has the Veteran asserted that hypertension had a onset during the first post-service year.  If presumptive service connection is not available, as is the case here, direct service connection can be established if the record contains competent evidence showing that hypertension had an onset in or is otherwise related to active service.  Thus, what is missing is competent evidence linking the Veteran's hypertension to service.  

The Veteran's statements regarding the etiology of his hypertension are lay statements that purport to provide a nexus opinion between his hypertension and his active service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of hypertension is not something that can be determined by mere observation.  Nor is this question simple.  Hypertension itself requires testing to determine its presence, it is not observable without blood pressure readings. To the extent that there may be observable symptoms related to hypertension, such as dizziness, while a lay person is competent to report dizziness, the question of the cause of that dizziness is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the onset or cause of his hypertension are not competent evidence as to a nexus.  

A review of the treatment records shows that the Veteran was first diagnosed with hypertension many years after his discharge from service.  Further, there is no competent evidence of record showing or suggesting any relationship between his post-service diagnosis and his active service. 

Based upon the foregoing, the Board concludes that the Veteran is not entitled to service connection for hypertension.  The preponderance of the evidence is against the claim of service connection for hypertension, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for hypertension is denied.


REMAND

1. Psychiatric Disorder, to include PTSD

The Veteran has contended he has PTSD as a result of his active military service.  He has reported that his PTSD was due to being falsely accused, coerced, and treated cruelly and oppressively by military officials.  He also reported he never had any problems in service until he was sent to Vietnam, when he only had four months left on his tour of duty, and that when he was sent to Vietnam, he was caught up in a situation where he did not have a choice and where there was trauma and a troubled war.  

In a Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), dated in February 2010, the Veteran reported that his in-service stressors occurred in 1966 when he was assigned to the 1119th Light Infantry in "Long Bien", Saigon.  He contended that he served in the Republic of Vietnam in Long Bien for approximately three weeks, and then was sent to Korea for approximately two weeks, and then back to Germany for two months, and then from Germany back to Fort Dix, New Jersey.  He claimed that when he was sent from Germany to Vietnam, he was in a quartermaster outfit, and wound up in the "1199 Light Infantry".  He claimed he was exposed to mustard gas and that there were incoming mortar rounds and explosions.  He claimed he was sent to Vietnam because he was outspoken about conditions within Germany.  He reported that there were Ku Klux Klan meetings and racial slurs in service, but claimed that he was told by his commanding officers that they would do nothing about these alleged activities.  

In February 2010, the Veteran also submitted a Statement in Support of Claim for PTSD Secondary to Personal Assault (VA Form 21-0781a).  He also submitted a statement in which he indicated that the stressful incident that occurred while he was in service in Germany, and which contributed to his current condition, included encountering Ku Klux Klan meetings in the dining hall afterhours and seeing racially motivated objects and symbols, as well as hearing racially motivated jokes.  He contended that he told his commander that he found this very offensive, discriminatory, and inappropriate, and that he wanted this kind of activity to stop, but this was to no avail because he was reportedly then placed under scrutiny, was treated differently, and routine assignments were changed in order to frustrate him or cause him to react in a negative way.  He claimed that the racism and harassment continued, including when he was on field maneuvers.  

He contended that four months prior to completing his tour of duty in Germany, he was sent to Vietnam to an infantry brigade, and stayed there approximately three weeks and experienced the sight and smell of death, and incoming mortar rounds.  He claimed that after leaving Vietnam, he was sent to Korea for a week, and then was sent back to Germany where he claimed he encountered the same harassment.  He claimed he was placed on lockdown with two guards followed by constant interrogation by the company commander and the division commander, who reportedly told him that there would never be any traces of their action, and that there would never be any paperwork or evidence that would indicate his whereabouts.  

In a letter dated in October 2012, a mental health clinician at DeKalb CSB reported that the Veteran was receiving services for PTSD and depressive disorder and that in the course of treatment, the Veteran had shared about a number of traumatic incidents that occurred when he was overseas in the military and in Vietnam.  It was noted that the Veteran's statements in a VA Form 21-0781a had been reviewed, and the mental health clinician confirmed that these statements were of traumatic events processed in group and individual therapy.  

In a Statement in Support of Claim for PTSD Secondary to Personal Assault (VA Form 21-0781a) received in October 2012, the Veteran reported that his PTSD occurred while he was on active duty, due to life-threatening events, including being falsely accused, coerced, treated cruelly and oppressively, and suffering other maltreatment from military authority figures.  He claimed that in 1968, he sought help from VA because of mood swings, sleep impairment, and anger problems, but was told that he was not owed anything, and that he did not return to VA until 2009.  He further contended that the mal-treatment while on active duty was a result of my breaking up a Ku Klux Klan meeting and being sent to Vietnam with only three months of service left.  

In a letter dated in August 2013, a private physician from DeKalb CSB indicated that the Veteran's diagnoses included prolonged PTSD and depressive disorder.  In a letter dated in September 2013, a licensed clinical social worker from DeKalb CSB indicated that the Veteran had been receiving services at their agency since 2011.  It was noted that the Veteran's psychiatrist had diagnosed PTSD, and that all aspects of the Veteran's life had been negatively impacted by his PTSD since his return from his service in the military.

In a letter dated in December 2014, from a social worker at the Vet Center, it was noted that the Veteran participated in therapy for his chronic PTSD and relative depressive symptoms.  The social worker noted that the Veteran reported recurring and disturbing dreams of his stressful military experience and avoiding thinking and talking about stressful military experiences.  

The Board concludes that further development is needed to address the claim for service connection for an acquired psychiatric disorder, to include PTSD.  While the Veteran has indicated he has PTSD due to various incidents in service, including racial harassment, he has been somewhat vague and inconsistent in describing these incidents.  In considering the evidence of record in the light most favorable to the Veteran, the Board finds it necessary to conduct additional evidentiary development, to include affording him a VA examination regarding the probable etiology of any current psychiatric disorder, to include PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Further, where a stressor involves a personal assault, VA has additional notice and development duties; in particular, notifying a claimant that records from law enforcement authorities, mental health counseling centers, hospitals, physicians, and other sources could help substantiate the claim.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(5) (2015).  In the present case, in light of the Veteran's contentions, he should be issued an additional duty to assist letter that specifically addresses a claim of service connection for PTSD, to include that claimed due to personal assault.

2. Left Knee Arthritis

The Veteran initially contended his left knee arthritis was related to trauma during service, but more recently claimed that his left knee arthritis was aggravated by his right knee disability.  VA records show a diagnosis of left knee arthritis, and service connection has been granted for degenerative osteoarthrosis, right knee.  What is missing in this case is competent evidence addressing the possible link between left knee arthritis and the service-connected right knee arthritis.  In that regard, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Further, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service, and the record does not contain sufficient information to make a decision.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.; see also 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Considering the record on appeal, including the Veteran's contentions, the Board finds that a VA examination/opinion is in order to address whether the Veteran's left knee arthritis may be related to his service-connected right knee disability.  Id.


3. Headaches

The Veteran initially contended that his headaches were related to active service, but more recently has contended that his headaches are related to his worsening tinnitus.  Service connection has been granted for tinnitus; thus, what is missing is competent evidence addressing a possible link between a chronic headache disorder and service-connected tinnitus.  

Considering the record on appeal, including the Veteran's contentions, the Board finds that a VA examination/opinion is in order to address whether the Veteran has a chronic headache disorder that may be related to his service-connected tinnitus.  38 C.F.R. § 3.310(a); Allen v. Brown, supra; McLendon v. Nicholson, supra.  

4. Kidney Condition

Further, as noted above, in a March 2015 statement the Veteran expressed disagreement with the January 2015 RO rating decision which denied service connection for a kidney condition.  As an SOC has yet to be issued, the issue of entitlement to service connection for a  kidney condition must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for his PTSD, left knee disorder, and /or headaches.  With any assistance needed from him, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Provide the Veteran with appropriate notice related to his claim for PTSD, to include notice consistent with 38 C.F.R. § 3.304(f)(5) related to in-service personal assaults.  

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD, that he may have.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  Any testing deemed necessary should also be accomplished.  

If the evaluation results in a diagnosis of PTSD in accordance with the DSM-IV, the examiner should state whether the Veteran's reported stressors of being subjected to racial harassment is a sufficient stressor to support the diagnosis of PTSD.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted.  

If a psychiatric disorder, other than PTSD, is diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current acquired psychiatric disorder had an onset in or is causally related to the Veteran's active service.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

4. Schedule the Veteran for an appropriate VA examination to determine whether his left knee arthritis is related to his service-connected right knee disability, whether directly or by aggravation.  The claims folder must be made available to the examiner for review, and the examiner should note that the files have been reviewed.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's left knee arthritis may be causally related to, or aggravated (permanently worsened), by his right knee disability.  

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor. 

5. Schedule the Veteran for an appropriate VA examination to determine whether his headaches are related to his service-connected tinnitus, whether directly or by aggravation.  The claims folder must be made available to the examiner for review, and the examiner should note that the files have been reviewed.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a chronic headaches disorder that may be causally related to, or aggravated (permanently worsened), by his tinnitus.  

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor. 

6. Thereafter, the issues on appeal should be readjudicated. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

7. Additionally, the Veteran and his representative should be provided an SOC on the issue of entitlement to service connection for a kidney condition.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


